Citation Nr: 1451015	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-13 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at an RO hearing in December 2011 and at a Board video conference hearing in July 2014 held before the undersigned.  


FINDING OF FACT

PTSD is attributable to service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In this case, the Veteran's DD 214 lists his military occupational specialty (MOS) as a sheet metal worker aboard the USS Tutuila (ARG-4).  Combat service is not confirmed.  Naval records confirm that the USS Tutuila was stationed in Vietnam waters.  The Veteran states that he was constantly in fear of enemy attacks.  With regard to specific stressors, he described an event when he was welding on a barracks ship down in the hole about 20 feet down and the oil in the bilges caught on fire.  He asserts that by the time he detected it, he had his welding hood down and smoke had overtaken the compartment and he could barely breathe.  He related that he barely made it out and felt that he could have died.  He also indicated that there was an incident where he witnessed a suicide as well as a combat-related incident when he was thrown into the water and suffered a head gash.

As noted, combat service is not verified and while the service treatment records (STRs) do confirm that the Veteran suffered a gash to the head, it was incurred when he was going off a diving board.  The Veteran did not indicate the name of the person who committed suicide so that stressor cannot be verified.  The Veteran reported that the fire was not documented.  

The medical evidence of record reflects multiple diagnoses of PTSD by VA and private examiners.  While one VA examination indicated that the Veteran did not have PTSD, the remainder of the medical evidence contradicts this assessment.

In July 2010, the Veteran's VA psychotherapist described why the Veteran had PTSD due to the shipboard fire incident.  In November 2011, a private licensed social worker concurred that the Veteran had PTSD due to this incident as well as due to the head injury stressor.  In January 2012, the VA psychotherapist as well as a VA psychologist opined that the Veteran had PTSD due to the fire incident and due to the Veteran's fear of hostile enemy military activity in Vietnam.   In February 2012, a VA psychiatrist indicated that the Veteran had PTSD as a result of his fear of hostile enemy military activity in Vietnam, his experience with the shipboard fire, and the head injury incident.

In support of his claim, laypersons have also attested that the Veteran appeared to be changed and displayed psychiatric symptoms when he returned from Vietnam.  

The Board notes that the head injury incident is not verified in light of the contradictory STR which provides a different impression as to the etiology of the head injury.  However, although the shipboard fire incident is not verified, it is consistent with the Veteran's service.  38 U.S.C.A. § 1154(a).  Likewise, his fear of hostile enemy military activity in Vietnam is also consistent with that service.  

Lay persons submitted statements in which they indicated that the Veteran's demeanor and behavior changed for the worse after he had served in Vietnam.  They described various psychiatric symptoms which appeared compatible with his PTSD diagnosis.  

The current record does not establish combat service.  In addition, the RO determined that there was a lack of information required to corroborate the claimed stressors.  See June 21, 2007 determination.  

A VA psychologist, VA psychiatrist, VA psychotherapist, and private licensed social worker cumulatively have determined that the stressors of the fire incident and the Veteran's constant fear of the enemy are adequate to support a diagnosis of PTSD and that the Veteran had related symptoms thereto.  These examiner's opinions are not only competent, but also probative in nature.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is no clear and convincing evidence to the contrary that the stressor of being fearful of the enemy did not occur.  Rather, the presented stressor along with the fire stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  In addition, the lay evidence has credibly indicated that they observed his change in behavior since the exposure to the claimed stressors, all consistent with the majority of the VA and private examiners' assessments.  

Accordingly, since there are accepted inservice stressors, a current diagnosis of PTSD, and in particular the opinions of the VA psychiatrist and psychologist (supported by the other medical evidence) that the stressors resulted in PTSD, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


